Title: To James Madison from Peder Pedersen, 21 December 1807
From: Pedersen, Peder
To: Madison, James



Monsieur!
à Philadelphie le 21 de Decembr. 1807.

Les Evenements qui depuis peu ont changé l’aspect des affaires dans le Nord de l’Europe sont si bien connus, qu’il seroit superflu pour moi de tacher de Vous en presenter Monsieur aucun tableau quelconque, mais, si d’un coté je n’ai sçu m’empècher de déplorer les pertes considerables que le Dannemarc n’a pu échapper à cause de la guerre provoquée par l’attaque subite et perfide de la Grande Bretagne, j’ai d’un autre coté eu la satisfaction de voir le peuple Americain en général de manifester d’un maniere qui lui fait honneur, son juste Indignation de la conduite attroce de la Grande Bretagne dans son procédé envers le Dannemarc, et en Vous transmettant, Monsieur, la Declaration ci-jointe, que je viens de recevoir de ma Cour, faite en Consequence de cette Attaque, j’ai l’honneur au même tems de Vous annoncer de Sa part, qu’Elle croît avec une confiance entière de pouvoir compter sur l’interêt et sur l’Amitié du Gouvernement des Etats Unis.  Permettez Monsieur, que je Vous repète sur cette occasion, l’assurance de la Consideration la plus distinguée avec laquelle j’ai l’honneur d’être Monsieur Votre très humble et très obeissant Serviteur

Pr: Pedersen

